


EXHIBIT 10.9




PROPERTY PURCHASE AGREEMENT




KELVIN PROJECT, ARIZONA




Made as of the 28 day of February, 2012







BETWEEN:

Bonanza Gold Corp., having a place of business at Columbia Tower, 701 Fifth
Avenue, Office 4263, Seattle, Washington, USA, represented for the purposes
hereof by Craig Russell, duly authorized as he so declares;




(hereinafter referred to as “Bonanza Gold” or “Buyer”)




AND:

Century Copper LLC, having a place of business at 1087 South Oak Court, Gilbert,
Arizona  85233, represented for the purposes hereof by John M. Johnson, duly
authorized as he so declares;




(hereinafter referred to as the “Seller”)




(collectively, the “Parties” and each of them, a “Party”)







ESCROW AGENT:

Amy Boehnke, Escrow Officer

Arizona Escrow & Financial Corporation

3700 N. 24th Street, Suite #130

Phoenix, Arizona 85016

USA

RECITALS:







WHEREAS the Seller owns a 100% interest (the “Interest”) in 1 patented mining
claim (hereinafter the “Zellweger”) and 26 lode mining claims in Sections 8, 9
and 17, Township 4 South, Range 13 East, G.&S.R.B.&M., Pinal County, State of
Arizona, hereinafter collectively referred to as the Property.  The Property is
more particularly described on Schedule A, attached hereto and incorporated
herein by reference;




WHEREAS the Buyer desires to purchase the Property;




WHEREAS the Parties have agreed to complete the following transaction relating
to the Property on the terms and subject to the conditions set forth in this
Agreement (collectively, the “Transaction”)




THEREFORE, the Parties agree as follows:





--------------------------------------------------------------------------------




ARTICLE 1 - INTERPRETATION




1.1 

Definitions




Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:




“Agreement” means this Property Acquisition Agreement and all instruments
supplementing or amending or confirming this Agreement and references to
“Article” or “Section” mean and refer to the specified Article or Section of
this Agreement;




“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks are open for business during normal banking hours;




“Close of Escrow” shall have the meaning ascribed thereto in Section 2.2(f);




“Common Shares” means common shares in the capital of Bonanza Gold Corp. as
presently constituted;




“Exchange” means the applicable Exchange jurisdiction for each Party under which
each Party is a reporting issuer whose shares are listed for trading.




“Governmental Body” means any government, legislature, or any regulatory
authority, agency, commission or board of any government or legislature, or any
court or (without limitation to the foregoing) any other law, regulation or
rule-making entity (including any central bank, fiscal or monetary authority or
authority regulating banks), having or purporting to have jurisdiction in the
relevant circumstances, or any Person acting or purporting to act under the
authority of any of the foregoing (including any arbitrator);




“Interest” shall have the meaning ascribed thereto in the Recitals;




“Mining Act” means the Mining Act for the jurisdiction of the Property and the
regulations adopted thereunder;




“NSR” or “Net Smelter Return” is the royalty calculated on the gross revenue
less the freight to point of sale of the mineral; paid quarterly within 30 days
of the end of the quarter;




“Notice” shall have the meaning ascribed thereto in Section 7.1;




“Parties” and “Party” shall have the meanings ascribed thereto in the preamble;




“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Body;





2




--------------------------------------------------------------------------------




“Property” shall have the meaning ascribed thereto in the Recitals; and




“Transactions” shall have the meaning ascribed thereto in the Recitals.




1.2

Certain Rules of Interpretation




In this Agreement:




(a)

Time – time is of the essence in the performance of the Parties' respective
obligations;




(b)

Currency – unless otherwise specified, all references to money amounts are to
United States currency;




(c)

Headings – descriptive headings of Articles and Sections are inserted solely for
convenience of reference only and are not intended as complete or accurate
descriptions of the content of such Articles or Sections;




(d)

Singular, etc. – use of words in the singular or plural, or with a particular
gender, shall not limit the scope or exclude the application of any provision of
this Agreement to such person or persons or circumstances as the context
otherwise permits;




(e)

Business Day – whenever payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a Business Day,
such payment shall be made or action taken no later than the next Business Day
following such day;




(f)

Inclusion – where the words “including” or “includes” appear in this Agreement,
they mean “including (or includes) without limitation”;




(g)

Reference to law – Any reference to a law is a reference to such law as in force
from time to time, including (i) modifications thereto, (ii) any regulation,
decree, order or ordinance enacted thereunder and (iii) any law that may be
passed which has the effect of supplementing, re-enacting or superseding the law
to which it is referred; and




(h)

Reference to numbering – Any reference to a numbered or lettered section in this
Agreement is a reference to the section bearing that number or letter in this
Agreement and a reference to “this” section means the section in which such
reference appears.




1.3

Severability




If any provision of this Agreement is determined to be void or unenforceable, in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement.








3




--------------------------------------------------------------------------------



1.4

Entire Agreement




Upon the Parties’ execution of this Agreement, this Agreement shall constitute
the entire agreement between the Parties pertaining to the subject matter of
this Agreement and shall supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties,
including, without limitation, the letter of intent.  There are no warranties,
representations or other agreements between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement.  No supplement, modification, waiver, or termination of this
Agreement shall be binding unless executed in writing by the Party to be bound
thereby.




1.5

Applicable Law




This Agreement shall be governed in all respects by the laws in force in the
State of Arizona, inter alia having regards to its formation, existence,
validity, effect, interpretation, execution, violation, and termination.




ARTICLE 2 - PROPERTY INTEREST




2.1

Purchase and Sale




Subject to Sections 2.2 and 2.3, the Parties agree to complete the Transactions
as follows:




(a)

The Seller shall assign, transfer and sell to Bonanza Gold, all of its rights,
titles and interests in and to the Property as stated below;




(b)

$50,000 for the Zellweger Patented Claim to be paid in the following way:

> (i)     $10,000 (non refundable) paid upon signing of a prior existing letter
> of intent between the parties.  The Parties acknowledge by their signatures
> hereon that Seller has received this payment prior to the Closing Date.
> 
> (ii)       $40,000 upon execution of the definitive property purchase
> agreement

(c)

$1,950,000 to be paid for the property and remaining 1-26 Kelvin unpatented
claims, paid in the following way:




    (i)

$150,000 to be paid on or by February 28, 2012




    (ii)

$200,000 to be paid annually thereafter starting February 28, 2013 until the
total sum of $1,950,000 is settled in February 28, 2021 or the agreement is
mutually terminated




(d)

The Buyer will grant and deliver to the Seller 1,000,000 of its post-split
shares as follows:  Future amounts shall be increased or decreased in
conformance with stock splits

> a.     250,000 of its shares within 4 months of closing of the definitive
> agreement.





4




--------------------------------------------------------------------------------

 

> b.     250,000 of its shares within 8 months of the closing of the definitive
> agreement.
> 
>  
> 
> c.     250,000 of its shares within 12 months of the closing of the definitive
> agreement.
> 
>  
> 
> d.     250,000 of its shares within 18 months of the closing of the definitive
> agreement.

(e)

The Seller will retain a 5% Net Smelter Returns Royalty (“NSR”) on the 26 mining
claims included in the Property, known as the Kelvin Prospect #1-26 and any
additional lode claims located adjacent to the existing 26 claims during this
agreement.




(f)

The Seller will retain a 2% Net Smelter Returns Royalty (“NSR”) on the gross
mineral production from the Zellweger.  Buyer shall be responsible for payment
of the 3% Net Smelter Returns Royalty in favour of Tipperary Corporation.




(g)

The Buyer will provide a work commitment for the property of $1,000,000 over 5
years.




(h)

The Buyer will grant the Seller “earn-in” shares tied to mineral deposit
discoveries over the 5 year work commitment period.  The shares will be issued
under this feature would require an additional 1,000,000 post-split shares of
the public company upon discovery of a 25 million ton copper deposit on said
property.




(i)

The Buyer will maintain the property payments required on the Property.
 Including the Zellweger Patented Claim Property Taxes and the BLM Maintenance
Fees for the Kelvin Prospect # 1-26.  Both taxes and fees shall be paid out of
an Impound Account so designated by Bonanza Gold. 




(j)

Any monies owing to Deane H. Stoltz, or his successors, transfers, or assigns,
as a result of that certain letter agreement dated December 1, 2005, and by and
between Deane H. Stoltz, John M. Johnson, and Susan M. Johnson, shall be the
exclusive responsibility of and paid solely by Seller from its own funds and not
as an additional royalty paid by Bonanza Gold.




2.2

Conveyance and Escrow Instructions




(a)

Agreement to Sell and Buy/Escrow Instructions.  When executed and delivered,
this Agreement will constitute a binding agreement by Seller to sell, and Buyer
to buy, in accordance with the terms and conditions of this Agreement, Seller’s
right, title and interest in the Property, together with all improvements
thereon, if any, and all rights-of-way, easements, rights of access and ingress
to and egress from such property appurtenant thereto (collectively, the
“Property”).  This Agreement shall also constitute the joint instructions of
Seller and Buyer to Escrow Agent, which shall act as their independent escrow
agent to receive, disburse, file, record and deliver all funds and documents in
connection with the sale and purchase of the Property pursuant to this
Agreement.




By executing this Agreement Seller hereby grants to Buyer the sole and exclusive
right to purchase the Property from Seller, which right shall grant possession
of the Property exclusively





5




--------------------------------------------------------------------------------

to Buyer, its successors and assigns.  During the term of the Agreement, Buyer
shall have the right to conduct all activities related to the mineral
exploration, development and mining of the Property, subject to the conditions
described below.




(b)

Opening of Escrow; Earnest Money.  Within fourteen (14) business days after the
execution of this Agreement by both Buyer and Seller, three (3) executed copies
of this Agreement (or counterparts thereof) shall be deposited with Escrow
Agent.  Escrow Agent shall execute the acceptance on three (3) counterparts,
substituting original signature pages as required, retain one (1) fully executed
counterpart, and return fully executed counterparts to Seller and Buyer.  Escrow
shall be opened when (i) Escrow Agent accepts this Agreement, and (ii) Buyer
deposits the Earnest Money with Escrow Agent (the “Opening of Escrow”).  




(c)

Items to Be Delivered by Seller at Opening of Escrow.  At or prior to the
Opening of Escrow, Seller shall deliver or cause to be delivered to Escrow
Agent:




(i)

a duly executed Special Warranty Deed in the form attached hereto as Schedule B;
and




(ii)

a duly executed Deed to Mining Claims in the form attached hereto as Schedule C.




(d)

Items to Be Delivered by Buyer at Opening of Escrow.  At or prior to the Opening
of Escrow, Buyer, at its sole cost and expense, shall deliver, or cause to be
delivered, to Escrow Agent:




(i)

the $40,000 payment described above;




(ii)

a duly executed Special Warranty Deed in the form attached hereto as Schedule D;
and




(iii)

a duly executed Deed to Mining Claims in the form attached hereto as Exhibit E.




(e)

Change of Escrow Agent.  The Parties agree that Arizona Escrow & Financial
Corporation of Phoenix, Arizona is the initial Escrow Agent, etc., and that
Buyer has the unilateral authority to change the Escrow Agent providing the new
Escrow Agent agrees in writing to abide by the terms of the Agreement, etc.




(f)

Close of Escrow.  The closing of the escrow with respect to the conveyance of
the Property (the “Close of Escrow”) shall occur upon Buyer’s completing payment
to Seller the payments described in Section 2.1(a) through (i) above.  If the
date for the Close of Escrow is not a business day for the Escrow Agent or the
County Recorder of the county in which the Property is located, then the Close
of Escrow shall occur on the first business day thereafter.  The Close of Escrow
shall occur at the office of Escrow Agent or at such other location as the
parties may agree.  Buyer shall have the right to close prior to the Closing
Deadline upon providing Seller and Escrow Agent with not less than ten (10) days
prior written notice and payment of the full Purchase Price.








6




--------------------------------------------------------------------------------



(g)

Delivery of Title.  Escrow Agent shall deliver to Buyer, or its heirs or
assigns, the executed deeds described in Section 2.2(c) above at Opening of
Escrow.




2.3

Conditions of Sale




(a)

The Parties hereby acknowledge and agree that the completion of the Transactions
is conditional upon Bonanza Gold obtaining any necessary approvals of the
Exchange and providing copies of any correspondence with the Exchange in respect
thereto to the Seller.




(b)

The sale of the Property is also conditional upon Bonanza Gold being satisfied
with its title due diligence of the Property.  Should Bonanza Gold not advise
the Seller of a material defect in title by February, 28th, 2012, Bonanza Gold
shall be deemed to have waived all rights to its title due diligence.  Upon the
completion, or deemed completion, of Bonanza Gold title due diligence and the
obtainment of any necessary approvals of the Exchange, this Agreement shall be
executed.




(c)

If this transaction does not close then any money paid to Seller shall be
non-refundable.




2.4

Acknowledgements of the Parties




The Parties hereby acknowledge and agree as follows:




(a)

the Common Shares are subject to a statutory hold period of not less than six
(6) months and one day from the date of issue;




(b)

the certificate representing the Common Shares will be endorsed with a legend
setting out resale restrictions under applicable securities legislation;




(c)

the Seller is solely responsible for compliance with applicable hold periods and
resale restrictions; and




(d)

effective at the Closing Time, all other agreements between the Parties relating
to the Property (other than as contemplated herein) shall be terminated.




2.5

Covenants




Subject to the Closing Date occurring, the Seller covenants and agrees to
deliver to:




a)

Bonanza Gold, all data relating to the Property in its control or possession
(whether in paper or digital form), except for any information which cannot be
disclosed pursuant to any statutory or regulatory requirement or any
confidentiality agreement previously entered into in good faith, as the case may
be.




b)

to make and do all such further acts and things to execute and deliver such
instruments, agreements and documents prepared by or on behalf of Bonanza Gold
as it shall consider necessary to give effect to the transfer of the Property.





7




--------------------------------------------------------------------------------




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF BONANZA GOLD




Bonanza Gold hereby represents, warrants, and covenants (which representations,
warranties, or covenants shall survive the Closing Date for a period of five
years) as follows:




3.1

No Conflict




The entering into of this Agreement by Bonanza Gold and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of Bonanza Gold or any
statute, law or regulation applicable to Bonanza Gold or any agreement or
instrument to which Bonanza Gold is a party.




3.2

Due Authorization




This Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Bonanza Gold and
constitute valid obligations of Bonanza Gold legally binding upon it and
enforceable against it in accordance with its terms, subject however to the
usual limitations with respect to enforcement imposed by law in connection with
bankruptcy or similar proceedings and the availability of equitable remedies.
 Bonanza Gold has all corporate power and authority necessary to complete the
Transactions.




3.3

Reporting Issuer Status




Bonanza Gold is a reporting issuer under the Exchange Act of 1934, and is
current and up-to-date in all material respects with all filings required to be
made pursuant to applicable securities laws and is not included on the list of
defaulting reporting issuers maintained by the respective securities commissions
in such jurisdictions.




3.4

Public Listing




The issued and outstanding Common Shares of Bonanza Gold are listed for trading
on the OTC-BB.




3.5

No Cease Trade Order




No order ceasing or suspending trading in the Common Shares nor prohibiting the
sale of such securities has been issued by any securities commission to Bonanza
Gold or its directors, officers or promoters which is currently in effect, and
to the best of Bonanza Gold knowledge, no such investigations or proceedings for
such purposes are pending or threatened.




3.6

Compliance with Applicable Laws




Bonanza Gold is conducting its business, in all material respects, in compliance
with all applicable laws (including applicable laws respecting environmental
matters).  Bonanza Gold





8




--------------------------------------------------------------------------------

shall conduct its activities on the Property in full compliance with all local,
municipal, county, state, and federal laws and regulations.




ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller hereby represents, warrants, and covenants (which representations,
warranties, or covenants shall survive the Closing Date for a period of one
year) as follows.




4.1

Authority Incorporation




The Seller has all requisite power and authority to carry on its business as
presently conducted and as presently proposed to be conducted, and to own, lease
and operate all of its assets.




4.2

No Conflict




The entering into of this Agreement by the Seller and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the constating documents or by-laws of the Seller or any statute,
law or regulation applicable to the Seller or any agreement or instrument to
which the Seller is a party.




4.3

Due Authorization




This Agreement and the Transaction contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Seller and constitute valid
obligations of the Seller legally binding upon it and enforceable against it in
accordance with its terms, subject however to the usual limitations with respect
to enforcement imposed by law in connection with bankruptcy or similar
proceedings and the availability of equitable remedies.  The Seller has all
corporate power and authority necessary to complete the Transaction.




4.4

Property Representations




(a)

The Seller is the sole beneficial owners of a 100% undivided interest in the
Property, free and clear of all royalties, liens, charges and encumbrances of
any kind, except for those specifically disclosed herein.




(b)

Except as expressly stated in this agreement, Seller does not make any express
or implied representations, statements, warranties, or conditions of any kind or
nature whatsoever concerning the property, including (without limiting the
generality of the foregoing) any warranties regarding the ownership, condition,
quantity and/or quality of any or all of the property including minerals
contained or discoveries of any minerals made.




(c)

The Seller does not have any information or knowledge of any actions, suits,
investigations, or proceedings before any court, arbitrator, administrative
agency or other tribunal or governmental authority, whether current, pending, or
threatened, which directly relate to or affect the Property.





9




--------------------------------------------------------------------------------




ARTICLE 5 – TERMINATION PRIOR TO ACQUISITION OF PROPERTY




5.1

Default of Payment Obligation




In the event Buyer should breach this Agreement by failing to pay any
installment when due, and thereafter upon being served by Seller with an
appropriate notice according to law, such breach is not timely cured, then Buyer
shall forfeit all rights thereto, including a forfeiture of payments made under
this Agreement up to the date of forfeiture with all such payments being
retained by Seller as liquidated damages.




5.2

Other Default by Buyer




Notwithstanding anything in this Agreement to the contrary, if Buyer should be
in default in performing any requirement herein set forth (except for the
requirement to make the payments set out in Section 2.1 in a timely manner),
Seller shall give written notice to Buyer specifying the default and Buyer shall
not lose any rights granted under this Agreement, unless, within sixty (60) days
after the giving of a notice of default by Seller, Buyer has failed to take
reasonable steps to cure the default by the appropriate payment or performance
(Buyer hereby agreeing that should it so commence to cure any defect it will
prosecute the same to completion without undue delay); and if Buyer fails to
take reasonable steps to cure any such default, Seller shall be entitled
thereafter to terminate this Agreement and the provisions of paragraph 5.3 shall
then be applicable, and to seek any remedy it may have on account of such
default.




5.3

Buyer Termination Obligations




If this Agreement is terminated, Buyer shall:




(a)

deliver to Seller within one hundred and twenty (120) days of the said
termination copies of all reports, maps, drill logs, assay results and any other
relevant technical data compiled by Buyer with respect to the Property;




(b)

remove from the Property within twelve (12) months of the effective date of
termination all facilities erected, installed or brought upon the Property by or
at the instance of Buyer, and any facilities remaining on the Property after the
expiration of the said period shall, without compensation to Buyer, become the
property of Seller; and




(c)

not be bound thereafter in debt, damages or otherwise under this Agreement save
and except as provided for above and with respect to obligations arising from
termination; and all payments theretofore paid by Buyer shall be retained by
Seller in consideration for entering into this Agreement and for the rights
conferred on Buyer thereby.




5.4

Termination by Buyer




In addition to any other termination provisions contained in this Agreement,
Buyer shall at any time have the right to terminate this Agreement without
liability therefor by giving written notice





10




--------------------------------------------------------------------------------

of such termination to Seller, and in the event of such termination this
Agreement, save and except for the provisions of paragraph 5.3 hereof, and
subject to the obligations of Buyer arising from termination, shall be of no
further force and effect.  The termination shall also provide that the Property
shall be in good standing for a period of at least ninety (90) days after the
termination.




5.5

Completion of Termination




In the event of final default or termination by Buyer, Escrow Agent shall record
and deliver to Seller the Special Warranty Deed and Deed to Mining Claims
attached hereto and incorporated herein as Schedule D and Schedule E.
 Otherwise, the Escrow Agent shall destroy Schedules D and E upon the Final
Payment for the total sum as shown in Article 2, 2.1 (c) (ii).




ARTICLE 6 - INDEMNIFICATION




Indemnification




The representations and warranties given in Article 3 and Article 4 constitute
conditions on which the Parties have relied in entering into this Agreement.




ARTICLE 7 – GENERAL




7.1

Notices




Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (in this Section referred to as
a “Notice”) shall be in writing and shall be sufficiently given if delivered, or
if sent by prepaid registered mail or if transmitted by facsimile or other form
of recorded communication tested prior to transmission to such Party:




(a)

in the case of a Notice to the Seller at:




Century Copper LLC

1087 South Oak Court, Gilbert, Arizona  85233




Attention:  Mr. John M. Johnson




AND:




(b)

in the case of a Notice to Bonanza Gold Corp., at:




Bonanza Gold Corp.

Columbia Tower, 701 Fifth Avenue, Office 4263, Seattle, Washington, USA




Attention:  Mr. Craig Russell








11




--------------------------------------------------------------------------------



(c)

or at such other address as the Party to whom such Notice is to be given shall
have last notified the Party giving the same in the manner provided in this
Section 7.1.  Any Notice delivered to the Party to whom it is addressed as
provided above shall be deemed to have been given and received on the day it is
so delivered at such address, provided that if such day is not a Business Day
then the Notice shall be deemed to have been given and received on the next
Business Day.  Any Notice sent by prepaid registered mail shall be deemed to
have been given and received on the fifth Business Day following the date of its
mailing.  Any Notice transmitted by facsimile or other form of recorded
communication shall be deemed given and received on the first Business Day after
its transmission.




7.2

Further Assurances




The Parties shall with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.




7.3

Counterparts and Execution by Facsimile




This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered to the other Party shall be deemed to be
and shall be read as a single agreement among the Parties.  In addition,
execution of this Agreement by either of the Parties may be evidenced by way of
a faxed transmission of such Party's signature (which signature may be by
separate counterpart) or a photocopy of such faxed transmission, and such faxed
signature, or photocopy of such faxed signature, shall be deemed to constitute
the original signature of such Party to this Agreement.




7.4

Expenses




Each of the Parties shall be responsible for their own expenses in connection
with the Transactions.




7.5

Amendment




This Agreement may not be amended or modified except by a written document
executed by each of the Parties.




7.6

Waiver




(a)

No failure on the part of any Party to exercise, no delay in exercising, and no
course of dealing with respect to, any right, power, or privilege under this
Agreement shall operate as a waiver thereof.




(b)

Except as otherwise expressly provided for herein, no waiver of any provision of
this Agreement or consent to any departure by any Party from any provision of
this Agreement shall





12




--------------------------------------------------------------------------------

in any event be effective unless it is confirmed in writing, and such waiver or
consent shall be effective only in the specific instance, for the specific
purpose and for the specific length of time for which it is given.




(c)

The single or partial exercise of any right, power, or privilege under this
Agreement shall not preclude any other or further exercise thereof.




7.7

Binding Effect




This Agreement shall be binding upon the Parties and their respective successors
and permitted assigns upon signature by both Buyer and Seller.




7.8

Merger




Bonanza Gold shall not merge with or into another company without Seller’s prior
approval.




7.9

Employment




Bonanza Gold and John M. Johnson agree to discuss and investigate employment of
John M. Johnson by Bonanza Gold for the purpose of Mr. Johnson’s assisting
Bonanza Gold with the development of the Property and other assets. Any Salary
paid will be applied against the work commitment.




7.10

Due on Sale




The entire unpaid balance shall be due and payable to Seller immediately should
the Property be sold, transferred, traded, gifted, or otherwise disposed of
without Seller’s prior written consent.




7.11

No Production Obligation




Bonanza Gold shall be under no obligation whatever to place the Property into
production.




IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the date
first written above.










Bonanza Gold Corp.

Per:  ______________________________________

Craig Russell







Century Copper LLC

Per:  ______________________________________

John M. Johnson, Managing Member








13




--------------------------------------------------------------------------------

SCHEDULE “A” PROPERTY







The below described real property and mining claims are located in Sections 8,
9, and 17, Township 4 South, Range 13 East, G.&S.R.B.&M., Pinal County, State of
Arizona.







Real Property







THE ZELLWEGER LODE MINING CLAIM, BEING SHOWN AS MINERAL SURVEY NO. 3314 LOCATED
WITHIN THE RIVERSIDE MINING DISTRICT AS SHOWN IN PATENT RECORDED DECEMBER 16,
1968 IN DOCKET 555, PAGE 245, RECORDS OF PINAL COUNTY, ARIZONA, PINAL COUNTY
ASSESSOR’S OFFICE PARCEL NO. 301-06-0030, EXCEPT AN OVERRIDING ROYALTY INTEREST
EQUAL TO 3% OF ALL MINERAL AS RESERVED IN INSTRUMENT RECORDED IN DOCKET 1727 ,
PAGE 548, RECORDS OF PINAL COUNTY, ARIZONA.







Mining Claims







Claim Name

Pinal County Fee Number

BLM (AMC) #

KELVIN PROSPECT #1

2000-008773

353328

KELVIN PROSPECT #2

2000-008774

353329

KELVIN PROSPECT #3

2000-008775

353330

KELVIN PROSPECT #4

2000-008776

353331

KELVIN PROSPECT #5

2000-008777

353332

KELVIN PROSPECT #6

2000-008778

353333

KELVIN PROSPECT #7

2000-008779

353334

KELVIN PROSPECT #8

2000-008780

353335

KELVIN PROSPECT #9

2000-008781

353336

KELVIN PROSPECT #10

2000-008782

353337

KELVIN PROSPECT #11

2000-008783

353338

KELVIN PROSPECT #12

2000-008784

353339

KELVIN PROSPECT #13

2000-008785

353340

KELVIN PROSPECT #14

2000-008786

353341

KELVIN PROSPECT #15

2000-008787

353342

KELVIN PROSPECT #16

2000-008788

353343

KELVIN PROSPECT #17

2000-008789

353344

KELVIN PROSPECT #18

2000-008790

353345

KELVIN PROSPECT #19

2000-008791

353346

KELVIN PROSPECT #20

2000-008792

353347





Schedule A - 1




--------------------------------------------------------------------------------





 

 

 

KELVIN PROSPECT #21

2007-086862

385778

KELVIN PROSPECT #22

2007-086863

385779

KELVIN PROSPECT #23

2007-086864

385780

 

 

 

KELVIN PROSPECT #24

2008-016282

389912

KELVIN PROSPECT #25

2008-016283

389913

KELVIN PROSPECT #26

2008-016284

389914











Schedule A - 2




--------------------------------------------------------------------------------

SCHEDULE “B”







SPECIAL WARRANTY DEED











Schedule B




--------------------------------------------------------------------------------




When Recorded Mail To:




W. Scott Donaldson, Esq.

6868 North 7th Avenue, Suite 204

Phoenix, AZ  85013-1150







SPECIAL WARRANTY DEED







For the consideration of TEN AND NO/100 DOLLARS, and other valuable
considerations,




Century Copper LLC, a Nevada Limited Liability Company, the GRANTOR, does hereby
convey to




Bonanza Gold Corp., a Nevada Corporation, the GRANTEE,




the following described property situate in Pinal County, Arizona:




THE ZELLWEGER LODE MINING CLAIM, BEING SHOWN AS MINERAL SURVEY NO. 3314 LOCATED
WITHIN THE RIVERSIDE MINING DISTRICT AS SHOWN IN PATENT RECORDED DECEMBER 16,
1968 IN DOCKET 555, PAGE 245, RECORDS OF PINAL COUNTY, ARIZONA, PINAL COUNTY
ASSESSOR’S OFFICE PARCEL NO. 301-06-0030, EXCEPT AN OVERRIDING ROYALTY INTEREST
EQUAL TO 3% OF ALL MINERAL AS RESERVED IN INSTRUMENT RECORDED IN DOCKET 1727 ,
PAGE 548, RECORDS OF PINAL COUNTY, ARIZONA.




Subject To:  Existing taxes, assessments, covenants, conditions, restrictions,
rights of way, and easements of record.




Also excepting and reserving to Grantor a 2% Net Smelters Return royalty.




And the GRANTOR does warrant the title against all persons whomsoever, subject
to the matters set forth above.







Dated:  _____________________________, 2012.







CENTURY COPPER LLC







> > > > > > > >     _______________________________________________

By:  John M. Johnson

Its:  Managing Member











--------------------------------------------------------------------------------










STATE OF ARIZONA

)

) ss.

County of ______________

)




On ______________________________, before me, the undersigned Notary Public,
personally appeared John M. Johnson, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity as Managing Member of Century Copper LLC.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.


 

_______________________________________

Notary Public




My commission expires:  _____________________








2




--------------------------------------------------------------------------------

SCHEDULE “C”







DEED TO MINING CLAIMS











Schedule C




--------------------------------------------------------------------------------




When Recorded Mail To:




W. Scott Donaldson, Esq.

6868 North 7th Avenue, Suite 204

Phoenix, AZ  85013-1150







DEED TO MINING CLAIMS




KNOW ALL MEN BY THESE PRESENTS:




For consideration of Ten Dollars ($10.00), and other valuable consideration
received, Century Copper LLC, a Nevada Limited Liability Company, Grantor, does
hereby quit claim to Bonanza Gold Corp., a Nevada Corporation, Grantee, all of
Grantor’s rights, title, interest, or claim in certain unpatented mining claims
situated in Pinal County, State of Arizona, and more particularly described on
Exhibit A, attached hereto and incorporated herein by reference.




Reserving to Grantor a 5% Net Smelters Return Royalty on the mining claims
described on Exhibit A.




Dated this _____ day of ________________________, 2012.




CENTURY COPPER LLC







> > > > > > > >       __________________________________________

By:  John M. Johnson

Its:  Managing Member

 







--------------------------------------------------------------------------------



STATE OF ARIZONA

)

) ss.

County of ______________

)




On ______________________________, before me, the undersigned Notary Public,
personally appeared John M. Johnson, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity as Managing Member of Century Copper LLC.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.

 

 

_____________________________________

Notary Public




My commission expires:  ______________________




EXEMPT UNDER A.R.S. § 11-1134(A)(6)





2




--------------------------------------------------------------------------------




EXHIBIT “A”

KELVIN COPPER DEPOSIT










Claim Name

Pinal County Fee Number

BLM (AMC) #

KELVIN PROSPECT #1

2000-008773

353328

KELVIN PROSPECT #2

2000-008774

353329

KELVIN PROSPECT #3

2000-008775

353330

KELVIN PROSPECT #4

2000-008776

353331

KELVIN PROSPECT #5

2000-008777

353332

KELVIN PROSPECT #6

2000-008778

353333

KELVIN PROSPECT #7

2000-008779

353334

KELVIN PROSPECT #8

2000-008780

353335

KELVIN PROSPECT #9

2000-008781

353336

KELVIN PROSPECT #10

2000-008782

353337

KELVIN PROSPECT #11

2000-008783

353338

KELVIN PROSPECT #12

2000-008784

353339

KELVIN PROSPECT #13

2000-008785

353340

KELVIN PROSPECT #14

2000-008786

353341

KELVIN PROSPECT #15

2000-008787

353342

KELVIN PROSPECT #16

2000-008788

353343

KELVIN PROSPECT #17

2000-008789

353344

KELVIN PROSPECT #18

2000-008790

353345

KELVIN PROSPECT #19

2000-008791

353346

KELVIN PROSPECT #20

2000-008792

353347

 

 

 

KELVIN PROSPECT #21

2007-086862

385778

KELVIN PROSPECT #22

2007-086863

385779

KELVIN PROSPECT #23

2007-086864

385780

 

 

 

KELVIN PROSPECT #24

2008-016282

389912

KELVIN PROSPECT #25

2008-016283

389913

KELVIN PROSPECT #26

2008-016284

389914








3




--------------------------------------------------------------------------------

SCHEDULE “D”







SPECIAL WARRANTY DEED











Schedule D




--------------------------------------------------------------------------------




When Recorded Mail To:




W. Scott Donaldson, Esq.

6868 North 7th Avenue, Suite 204

Phoenix, AZ  85013-1150







SPECIAL WARRANTY DEED







For the consideration of TEN AND NO/100 DOLLARS, and other valuable
considerations, I or we,




Bonanza Gold Corp., a Nevada Corporation, the GRANTOR, does hereby convey to




Century Copper LLC, a Nevada Limited Liability Company, the GRANTEE,




the following described property situate in Pinal County, Arizona:




THE ZELLWEGER LODE MINING CLAIM, BEING SHOWN AS MINERAL SURVEY NO. 3314 LOCATED
WITHIN THE RIVERSIDE MINING DISTRICT AS SHOWN IN PATENT RECORDED DECEMBER 16,
1968 IN DOCKET 555, PAGE 245, RECORDS OF PINAL COUNTY, ARIZONA, PINAL COUNTY
ASSESSOR’S OFFICE PARCEL NO. 301-06-0030, EXCEPT AN OVERRIDING ROYALTY INTEREST
EQUAL TO 3% OF ALL MINERAL AS RESERVED IN INSTRUMENT RECORDED IN DOCKET 1727 ,
PAGE 548, RECORDS OF PINAL COUNTY, ARIZONA.




Subject To:  Existing taxes, assessments, covenants, conditions, restrictions,
rights of way, and easements of record.




And the GRANTOR does warrant the title against all persons whomsoever, subject
to the matters set forth above.







Dated:  _____________________________, 2012.







BONANZA GOLD CORP.







> > > > > > > >       __________________________________

By:  Craig Russell

Its:   __________________________




 







--------------------------------------------------------------------------------




STATE OF ARIZONA

)

) ss.

County of ______________

)




On ______________________________, before me, the undersigned Notary Public,
personally appeared Craig Russell, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity as ___________________ of Bonanza Gold Corp.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.







__________________________________

Notary Public




My commission expires:  _______________________











2




--------------------------------------------------------------------------------

SCHEDULE “E”







DEED TO MINING CLAIMS











Schedule E




--------------------------------------------------------------------------------

When Recorded Mail To:




W. Scott Donaldson, Esq.

6868 North 7th Avenue, Suite 204

Phoenix, AZ  85013-1150







DEED TO MINING CLAIMS




KNOW ALL MEN BY THESE PRESENTS:




For consideration of Ten Dollars ($10.00), and other valuable consideration
received, Bonanza Gold Corp., a Nevada Corporation, Grantor, does hereby quit
claim to Century Copper LLC, a Nevada Limited Liability Company, Grantee, all of
Grantor’s rights, title, interest, or claim in certain unpatented mining claims
situated in Pinal County, State of Arizona, and more particularly described on
Exhibit A, attached hereto and incorporated herein by reference.




Dated this _____ day of ________________________, 2012.




BONANZA GOLD CORP.










_______________________________

By:  Craig Russell

Its:  ____________________________







STATE OF ARIZONA

)

) ss.

County of ______________

)




On ______________________________, before me, the undersigned Notary Public,
personally appeared Craig Russell, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity as ___________________ of Bonanza Gold Corp.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year first above written.







____________________________

Notary Public




My commission expires: _______________________ 




EXEMPT UNDER A.R.S. § 11-1134(A)(6)











--------------------------------------------------------------------------------




EXHIBIT “A”

KELVIN COPPER DEPOSIT










Claim Name

Pinal County Fee Number

BLM (AMC) #

KELVIN PROSPECT #1

2000-008773

353328

KELVIN PROSPECT #2

2000-008774

353329

KELVIN PROSPECT #3

2000-008775

353330

KELVIN PROSPECT #4

2000-008776

353331

KELVIN PROSPECT #5

2000-008777

353332

KELVIN PROSPECT #6

2000-008778

353333

KELVIN PROSPECT #7

2000-008779

353334

KELVIN PROSPECT #8

2000-008780

353335

KELVIN PROSPECT #9

2000-008781

353336

KELVIN PROSPECT #10

2000-008782

353337

KELVIN PROSPECT #11

2000-008783

353338

KELVIN PROSPECT #12

2000-008784

353339

KELVIN PROSPECT #13

2000-008785

353340

KELVIN PROSPECT #14

2000-008786

353341

KELVIN PROSPECT #15

2000-008787

353342

KELVIN PROSPECT #16

2000-008788

353343

KELVIN PROSPECT #17

2000-008789

353344

KELVIN PROSPECT #18

2000-008790

353345

KELVIN PROSPECT #19

2000-008791

353346

KELVIN PROSPECT #20

2000-008792

353347

 

 

 

KELVIN PROSPECT #21

2007-086862

385778

KELVIN PROSPECT #22

2007-086863

385779

KELVIN PROSPECT #23

2007-086864

385780

 

 

 

KELVIN PROSPECT #24

2008-016282

389912

KELVIN PROSPECT #25

2008-016283

389913

KELVIN PROSPECT #26

2008-016284

389914











2


